Case: 19-10974      Document: 00515333497         Page: 1    Date Filed: 03/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 19-10974
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      March 5, 2020
                                                                       Lyle W. Cayce
In the Matter of: MISTY CHANEY BRADY,                                       Clerk


              Debtor

MISTY CHANEY BRADY,

              Appellant

v.

MAXUS HEALTHCARE PARTNERS, L.L.C.; TRUSTEE JOHN DEE
SPICER,

              Appellees




                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-cv-270-A


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Appellant, Misty Chaney Brady, the bankruptcy debtor, appeals an order
from the United States Bankruptcy Court for the Northern District of Texas,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10974    Document: 00515333497     Page: 2   Date Filed: 03/05/2020



                                 No. 19-10974
which was affirmed by the District Court for the Northern District of Texas.
Because we find that the property at issue was vested in the debtor’s
bankruptcy estate at the time of the objection, we affirm.
                                       I.
      On March 20, 2017, Ms. Brady filed her voluntary petition for relief
under chapter 13 of the Bankruptcy Code. On October 24, 2017, she moved to
exempt from her bankruptcy estate her equity interest in the following closely
held entities: Zera, Inc.; Ricky Chaney Plumbing, LLC; BP Chaney, LLC; and
Texas RHH, LLC (collectively, the “closely held entities”). No objections were
filed opposing these exemptions. On December 12, 2018, the bankruptcy case
was converted to chapter 7. Ms. Brady did not amend her schedules with
additional exemptions at that time or anytime thereafter.
      It was not until February 7 and 8, 2019 ― after the chapter 7 conversion
― that Appellees, Maxus Healthcare Partners, LLC and the Chapter 7 Trustee,
filed objections to Ms. Brady’s claim of exemptions.      After a hearing, the
bankruptcy court entered an order sustaining the objections and disallowing
Ms. Brady’s claim of exemptions of her equity interest in the closely held
entities. Ms. Brady appealed to the district court, arguing that the bankruptcy
court erred in finding the objections not moot. The district court affirmed; this
appeal followed.
                                       II.
      “When a court of appeals reviews the decision of a district court, sitting
as an appellate court, it applies the same standards of review to the bankruptcy
court’s finding of fact and conclusions of law as applied by the district court.”
Jacobsen v. Moser (In re Jacobsen), 609 F.3d 647, 652 (5th Cir. 2010) (citation
and internal quotation marks omitted). Here, the district court reviewed the
bankruptcy court’s order de novo to the extent it presented questions of law;
factual findings were reviewed for clear error. In re Brady, No. 17-41120-
                                       2
     Case: 19-10974       Document: 00515333497         Page: 3    Date Filed: 03/05/2020



                                      No. 19-10974
MXM7, 2019 WL 3429165, at *1 (N.D. Tex. July 30, 2019) (first citing Pierson
& Gaylen v. Creel & Atwood (In re Consolidated Bancshares, Inc.), 785 F.2d
1249, 1252 (5th Cir. 1986); then citing Memphis-Shelby County Airport Auth.
v. Braniff Airways, Inc. (In re Braniff Airways, Inc.), 783 F.2d 1283, 1287 (5th
Cir. 1986)).
                                            III.
       Section 522(b) of the Bankruptcy Code permits individual debtors to list
certain property as exempt from the bankruptcy estate, and Section 522(l)
states that “[u]nless a party in interest objects, the property claimed as exempt
on such list is exempt.” 11 U.S.C.S §§ 522(b), (l). Section 522(l) does not,
however, specify a deadline for when those objections must be made. Rather,
Bankruptcy Rule 4003(b) provides that parties in interest may object to the
claimed exemptions within thirty-days from the date of the meeting of creditors
or from the filing of supplemental schedules or amendments to the list of
property claimed as exempt. Bankr. R. 4003. When a bankruptcy case is
converted to chapter 7, Bankruptcy Rule 1019(2)(B) provides that a new
4003(b) thirty-day period commences for filing objections (unless certain
exceptions, inapplicable here, are met). Bankr. R. 1019(2)(B).
       Ms. Brady concedes that under Bankruptcy Rule 1019(2)(B), the
Appellees’ objections ― made after the chapter 7 conversion ― were timely.
Instead, she argues that the objections were moot. This is so, she posits,
because her interests in the closely held entities were permanently divested
from the bankruptcy estate when the initial Rule 4003(b) deadline passed
without objection. 1




       1 For the same reason, she contends that sustaining the objection under Rule
1019(2)(B) would violate the Rules Enabling Act, which prevents the Supreme Court from
promulgating rules that “abridge, enlarge or modify any substantive right.” 28 U.S.C. § 2075.
                                             3
     Case: 19-10974       Document: 00515333497          Page: 4     Date Filed: 03/05/2020



                                       No. 19-10974
       However, a property interest is divested from the bankruptcy estate only
when it is exempted without timely objection. See Schwab v. Reilly, 560 U.S.
770, 775 (2010) (“If an interested party fails to object within the time allowed,
a claimed exemption will exclude the subject property from the estate”). 2 Thus,
despite Plaintiff’s urgings to the contrary, the issue presented in this appeal
does turn on the timeliness of the objections. Appellees’ objections ― made
within thirty days of the post-conversion creditor’s meeting ― were
uncontrovertibly timely. And, because there was a timely objection to Ms.
Brady’s claimed exemption, the equity interest in the closely held entities was
not yet divested from her bankruptcy estate. In sum, Ms. Brady’s substantive
rights were not abridged, nor was Appellees’ objection moot because the
interest at issue was soundly vested in the bankruptcy estate. 3
       We also agree with the district court that the “absurd results” Ms. Brady
portends of are allayed by the exceptions to Rule 1019(2)(B). For example, her
concern that “no finality can ever be accorded to exemptions in a chapter 11 or
chapter 13 case” overlooks that “the new time period does not apply if the case



       2 Ms. Brady cites two examples of courts finding post-conversion objections moot. In
both of those cases, however, it was the debtor’s confirmation of the bankruptcy plan that
divested the subject property from the bankruptcy estate, not the expiration of the original
thirty-day objection period. In re Golden, 528 B.R. 803, 812 (Bankr. D. Colo. 2015) (finding a
post-conversion objection meaningless because the debtor “removed the subject property from
the bankruptcy estate by way of the revesting provision of Section 1327(b).”) (internal
quotations omitted) (emphasis added); O'Connor v. Leone (In re Leone), 463 B.R. 229, 240
(Bankr. N.D.N.Y. 2011) (finding “[t]he objection, however, has been rendered moot because
the annuity was removed from the bankruptcy estate during the chapter 13 proceeding,” but
acknowledging earlier that the chapter 13 plan had been confirmed). Ms. Brady, on the other
hand, never confirmed her bankruptcy plan.
       3 Our sister circuits have provided little guidance on this issue. When confronted with

nearly the same set of procedural facts, the United States Bankruptcy Appellate Panel for
the Ninth Circuit would have allowed a post-conversion objection to a homestead exemption
even though there was no pre-conversion objection. Klein v. Good (In re Good), No. WW-18-
1125-KuTaB, 2018 Bankr. LEXIS 3609, at *1 (B.A.P. 9th Cir. Nov. 5, 2018). It was only
because the creditor did not object within thirty days of the post-conversion creditor’s meeting
that the court denied it as untimely. Id. at *9-12.
                                               4
    Case: 19-10974     Document: 00515333497      Page: 5   Date Filed: 03/05/2020



                                  No. 19-10974
was converted to Chapter 7 more than one year after entry of the first order
confirming a plan under Chapter 11, 12, or 13.” Thus, the bankruptcy estate
becomes final one year after confirmation of a plan, even if it is later converted.
Moreover, the paucity of litigation on this issue since the 2010 Amendment
indicates that Ms. Brady’s fears have not come to fruition.
                                        V.
      Because Ms. Brady did not establish that the bankruptcy court
committed any errors of law, we affirm its order sustaining Appellees’
objection.




                                        5